                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8

                                   9     GREGORY EDWIN DUNN,                               Case No. 21-cv-02091-BLF
                                  10                    Plaintiff,
                                                                                           ORDER SCREENING PLAINTIFF’S
                                  11             v.                                        FIRST AMENDED COMPLAINT
                                                                                           PURSUANT TO 28 U.S.C. § 1915(e);
                                  12     SANTA CRUZ COUNTY,                                DISMISSING FIRST AMENDED
Northern District of California
 United States District Court




                                                                                           COMPLAINT WITHOUT LEAVE TO
                                  13                    Defendant.                         AMEND; AND DISMISSING ACTION
                                                                                           WITH PREJUDICE
                                  14

                                  15

                                  16

                                  17          Before the Court is the first amended complaint (“FAC”) filed by Plaintiff Gregory Edwin
                                  18   Dunn (“Dunn”). See FAC, ECF 7. Because Dunn is proceeding in forma pauperis (“IFP”), the
                                  19   Court is required to screen the FAC to determine whether it states a claim upon which relief may
                                  20   be granted. The Court concludes that the FAC does not state a claim for relief and that
                                  21   amendment would be futile. Accordingly, the FAC is DISMISSED WITHOUT LEAVE TO
                                  22   AMEND and the action is DISMISSED WITH PREJUDICE.
                                  23    I.    BACKGROUND
                                  24          Dunn filed this action against Defendant Santa Cruz County on March 25, 2021, asserting
                                  25   claims pursuant to 42 U.S.C. § 1983 for violations of his civil rights under the Fourth and
                                  26   Fourteenth Amendments to the United States Constitution. Compl. ¶ 1, ECF 1. Dunn also filed an
                                  27   application for leave to proceed IFP. See IFP Applic., ECF 2. The case was assigned to
                                  28   Magistrate Judge Virginia K. DeMarchi, who granted the IFP application, screened the complaint
                                   1   pursuant to 28 U.S.C. § 1915(e), and dismissed the complaint with leave to amend. See Judge

                                   2   DeMarchi Order, ECF 5. Dunn thereafter filed a declination to magistrate judge jurisdiction and

                                   3   also filed a first amended complaint (“FAC”). See Declination, ECF 6; FAC, ECF 7. The case

                                   4   thereafter was reassigned to the undersigned judge. See Order Reassigning Case, ECF 9.

                                   5    II.    LEGAL STANDARD

                                   6           This Court has a continuing duty to dismiss a case filed without payment of the filing fee

                                   7   under 28 U.S.C. § 1915(a) whenever it determines that the action “(i) is frivolous or malicious;

                                   8   (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

                                   9   defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). “The standard for

                                  10   determining whether a plaintiff has failed to state a claim upon which relief can be granted under

                                  11   § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure 12(b)(6) standard for failure

                                  12   to state a claim.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Under the Rule
Northern District of California
 United States District Court




                                  13   12(b)(6) standard, the complaint must “must contain sufficient factual matter, accepted as true, to

                                  14   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  15   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

                                  16   when it “allows the court to draw the reasonable inference that the defendant is liable for the

                                  17   misconduct alleged.” Id. The allegations of a pro se plaintiff are construed liberally and given the

                                  18   benefit of any doubt. See Watison, 1108 F.3d at 1112.

                                  19    III.   DISCUSSION

                                  20           Complaint

                                  21           In his original complaint, Dunn alleged the following. He resides in Los Angeles County,

                                  22   California. Compl. ¶ 3. An “unauthorized third party in the County of Santa Cruz” began

                                  23   interfering with his iPhone beginning on October 23, 2020, destroying on-device data and

                                  24   changing his passcode. Compl. ¶ 7. This interference was done “via utilization of Enterprise

                                  25   solutions such as Mobile Device Management.” Id. Dunn claimed that this conduct violated his

                                  26   rights under the Fourth and Fourteenth Amendments, and he sought injunctive relief and damages

                                  27   against Santa Cruz County. Compl. ¶ 8, Prayer.

                                  28
                                                                                          2
                                   1          Screening of Complaint by Judge DeMarchi

                                   2          In determining that these allegations failed to state a claim, Judge DeMarchi “infer[ed]

                                   3   from the complaint that someone did something to Mr. Dunn’s phone, and he has had difficulty

                                   4   using it since.” Judge DeMarchi Order at 3, ECF 5. Judge DeMarchi observed that “Mr. Dunn

                                   5   does not explain in the complaint what happened on October 23, 2020, or who the ‘unauthorized

                                   6   third party’ is, or how that third party and the County are connected.” Id. Judge DeMarchi

                                   7   dismissed the complaint with leave to amend, advising Dunn that his amended complaint “should

                                   8   state facts that support each of his claims that defendants violated his constitutional rights,

                                   9   including the specific acts complained of and who performed which acts.” Id.

                                  10          Screening of First Amended Complaint by this Court

                                  11          Dunn’s FAC does not cure the defects identified by Judge DeMarchi in her screening

                                  12   order. He again alleges that he is a resident of Los Angeles County, California and that his Fourth
Northern District of California
 United States District Court




                                  13   and Fourteenth Amendment rights were violated. FAC ¶¶ 1, 3. The substantive allegations in the

                                  14   FAC are set forth in paragraph 7, which reads as follows:

                                  15          Defendant violated plaintiff’s federal constitutional right to be free of unreasonable
                                              searches and seizures. Prior to this cause, plaintiff was a resident of Yolo County
                                  16          whereby plaintiff was sentenced to unsearchable summary probation for three
                                              years. Plaintiff alleges the Santa Cruz County Probation’s Department use of
                                  17          continuous electronic monitoring was unconstitutional. On or about beginning the
                                              23rd of October, 2020; interference, restrictions, and destruction of on-device data
                                  18          including biometrics of a personally owned and fully paid for Apple iPhone 12 Pro
                                              began via the Santa Cruz County probation Department. Plaintiff did not consent
                                  19          to defendant’s unreasonable search, continuing seizure, and subsequent conduct.
                                              Third party iPhone Device Passcode changes to plaintiff’s iPhone via utilization of
                                  20          Enterprise solutions such as Mobile Device Management (MDM), has caused
                                              plaintiff restrictions from accessing the device without the erasure of on-device
                                  21          data.
                                  22   FAC ¶ 7. Dunn also alleges that “defendant’s investigation of plaintiff is continuing, and that

                                  23   defendants may conduct another unlawful search and seizure of plaintiff’s property at any time.”

                                  24   FAC ¶ 11.

                                  25          Construing these allegations liberally, the Court understands Dunn to be alleging that the

                                  26   Santa Cruz County probation department has interfered with his iPhone by changing the passcode

                                  27   and making other changes that put the iPhone at risk for destruction of data. Dunn also appears to

                                  28   be alleging that Santa Cruz County is investigating him, and may access his iPhone at any time.
                                                                                          3
                                   1   However, Dunn has not alleged any facts to support his conclusory allegations that Santa Cruz

                                   2   County is interfering with his phone, accessing his phone, or investigating him. He has not

                                   3   identified any individual employed by Santa Cruz County or described what such individual did

                                   4   that has led Dunn to believe that his current problems with his iPhone are attributable to Santa

                                   5   Cruz County. He has not explained how his prior conviction in Yolo County relates to the alleged

                                   6   interference with his iPhone by Santa Cruz County. In short, the facts of the FAC simply do not

                                   7   give rise to a viable § 1983 claim against Santa Cruz County. Accordingly the FAC is subject to

                                   8   dismissal.

                                   9          Having determined that the FAC is subject to dismissal, the Court must decide whether to

                                  10   grant Dunn leave to amend. Leave ordinarily must be granted unless one or more of the following

                                  11   factors is present: (1) undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure

                                  12   deficiencies by amendment, (4) undue prejudice to the opposing party, and (5) futility of
Northern District of California
 United States District Court




                                  13   amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); see also Eminence Capital, LLC v.

                                  14   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (discussing Foman factors). The Court finds no

                                  15   undue delay (factor 1) or bad faith (factor 2). However, despite Judge DeMarchi’s prior dismissal

                                  16   of the original complaint with guidance regarding amendment, Dunn still has not come close to

                                  17   alleging a viable claim (factor 3). Prejudice to Defendant Santa Cruz County is not at issue, as

                                  18   Defendant has not been served (factor 4). However, based on Dunn’s allegations to date, it

                                  19   appears that granting him further leave to amend would be futile (factor 5). Weighing these

                                  20   factors, especially Dunn’s failure to cure the deficiencies identified in the prior dismissal order and

                                  21   the futility of amendment, the Court finds that leave to amend is not warranted.

                                  22    IV.   ORDER

                                  23          The FAC is DISMISSED WITHOUT LEAVE TO AMEND and the action is DISMISSED

                                  24   WITH PREJUDICE.

                                  25          The Clerk shall close the file.

                                  26

                                  27   Dated: May 24, 2021                              ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                          4
